Citation Nr: 9916315	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES



1.  Entitlement to a disabilty rating in excess of 10 percent 
for the veteran's service-connected left knee disorder.  

2.  Entitlement to a disability rating in excess of 10 
percent for the veteran's service-connected chronic fungus 
infection of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran's DD Form 214WS indicates that he served 
honorably on active duty with the United States Army (USAR) 
from January 1991 to September 1991.  In his original VA Form 
21-526, filed in November 1991, the veteran listed additional 
service, from December 1979 to August 1980 and from August 
1985 to December 1989.  Although the service department has 
indicated service from January 1980 to August 1980, during 
which the veteran apparently underwent basic combat training 
and advanced individual training, and service medical records 
reflect that he had medical treatment during additional 
periods of service in the 1980s, it does not appear that the 
RO has secured definitive verification as to the veteran's 
service before 1991, to include whether it was active duty or 
active duty for training.

This case comes before the Board of Veteran's Appeals (Board) 
from an August 1992 RO rating action which, in pertinent 
part, granted service connection for a left knee disorder 
(currently identified as status post ligament reconstruction, 
left knee, with mild joint disease) and for a skin disorder 
(chronic fungus infection, both feet).  The left knee 
disorder was rated 10 percent disabling, and the fungus 
infection was initially rated as noncompensable.  The veteran 
appealed that decision, requesting higher ratings for his 
service-connected disorders.  In December 1994, the RO 
evaluated the fungus infection as 10 percent disabling.  Both 
disabilities have been made effective from the day after the 
veteran's final separation from service, in September 1991.


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's left knee disorder has been manifested by 
subjective complaints of pain and instability.  Objective 
medical findings, including X-ray evidence of mild 
degenerative joint disease, a nearly full range of motion 
(90-110 degrees flexion and 180 degrees extension) with some 
pain on flexion, and no evidence of locking, swelling, or 
instability of the knee.

2.  Since the effective date of service connection, the 
veteran's skin disorder of the feet has been manifested by 
subjective complaints of itching and pain.  Objective 
findings have included: some thickening and whitish 
discoloration of the skin between the fourth and fifth toes; 
itching skin and rash on both heels; painful lesions; 
blistering with redness; erythema on the soles of the feet; 
scaling resolved vesicles with some excoriation and mild 
flaking; and tenderness on deep palpation of the soles 
bilaterally.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected left knee 
disorder have not been met at any time since the effective 
date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.71, Diagnostic Codes 
5010, 5257 (1998).

2.  The schedular criteria for a compensable rating for the 
veteran's service-connected skin disorder have not been met 
at any time since the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records disclose that the veteran was treated 
in service for problems associated with an injury to the left 
knee and with a skin disorder of the feet.  The diagnosis on 
an August 1991 dermatology consultation sheet included 
bullous tinea pedis.  The assessment on an August 1991 record 
from the physical therapy clinic was status post ACL 
(anterior cruciate ligament) reconstruction, 1988, constant 
knee pain, and questionable increased laxity of the ACL 
graft.

In his September 1991 report of examination prior to 
separation from service, the veteran's feet, lower 
extremities, and skin were evaluated as normal.  In addition, 
there was a check mark under "abnormal" next to "lower 
extremities" with a note from the physician indicating 
arthralgia of the left knee.  

In a November 1991 statement, the veteran reported that he 
was filing for service connection for problems including a 
disability of the left knee and "dyshidrosis".

At a June 1992 VA examination of the skin, the veteran gave a 
history of the in-service onset of a rash on the soles of his 
feet and between his toes, which was diagnosed in August 1991 
as bullous tinea pedis.  Objective findings included some 
thickening and whitish discoloration of the skin between the 
fourth and fifth toes of both feet, with no other disorder of 
the skin or feet noted.  The diagnosis was fungus infection, 
chronic, of feet.  A note from the physician indicated that 
this was probably not the same as the original diagnosis of 
bullous tinea pedis.  

Upon VA examination of the joints, also in June 1992, the 
veteran stated to the examiner that he had injured his left 
knee playing basketball in 1985, that he had undergone 
surgery in 1988 to reconstruct the ACL, and that he had been 
sent back to duty before it healed.  He further reported that 
he had been struck on the left knee by a crow bar while in 
Saudi Arabia in 1991, and that this had made his symptoms 
much worse.  A brace was reportedly used during service.  The 
veteran noted subjective complaints of the left knee 
constantly giving out or buckling, which he said had caused 
him to fall on occasion.  He also asserted that the knee 
would lock on occasion and then get numb.

The clinical examiner noted that the veteran did not complain 
of swelling.  Upon objective examination, it was noted that 
the veteran walked with a slight limp on the left, that there 
was a 5" surgical scar over the left anterior knee, and that 
there was also a 3" scar over the lateral knee.  On specific 
evaluation, the examiner found no swelling, no deformity, no 
lateral instability, and a negative Drawer sign.  Range of 
motion testing revealed that the veteran's left knee had 90 
degrees of flexion and 180 degrees of extension.  It was 
noted that he also had pain upon flexing the left knee.  The 
diagnosis was status post reconstruction ACL left knee with 
some instability and limitation of motion.  The impression on 
a report of X-rays of the left knee included: previous 
surgery with orthopedic screws seen in the distal end of the 
femur and proximal end of the tibia; mild degenerative joint 
disease with calcified loose body seen in the mid-aspect of 
the knee; and no evidence of acute bone trauma, destructive 
bone process, or any other abnormality.  

VA outpatient treatment records show that the veteran was 
treated in September 1992 for complaints including a rash on 
both heels and left knee problems.  The examiner noted 
complaints of knee instability and itching skin, and the 
diagnosis included unknown skin infection.  A September 1992 
record noted that the veteran was prescribed a sports brace 
called a "3D ACL brace."  Outpatient treatment records show 
that the veteran was seen in November 1992 for complaints of 
painful lesions on the feet.  The assessment included "rule 
out" sand flea and dermatitis verses tinea.  An outpatient 
treatment record dated in March 1993 showed that the veteran 
was seen with complaints of itching and blistering on both 
feet since returning from Saudi Arabia.  He reportedly 
treated his feet with hydrocortisone cream and an antifungal 
cream without relief.  Physical examination revealed redness, 
white scaly plaques visible between the fourth and fifth toes 
bilaterally, and erythema on the soles of the feet.  The 
assessment at that time was tinea pedis.  An August 1993 VA 
progress note indicated complaints of intense itching and 
pain.  Physical examination revealed scaling resolved 
vesicles with some excoriation and mild flaking on the soles 
and lateral/medial aspects of the feet, moderate 
flaking/excoriation on the left foot, interphalangeal, and 
tenderness upon deep palpation of the soles bilaterally.  The 
assessment was tinea pedis with possible plantar fasciitis.  
Another August 1993 record from the dermatology clinic noted 
scaly patches on the soles of the feet.  The impression 
included tinea pedis versus dyshidrosis.  

At an April 1994 VA orthopedic examination, it was noted that 
the veteran had injured his left knee in 1985 and underwent 
ACL reconstruction in 1987.  The history also noted that the 
veteran had since had constant pain in that area, with 
frequent swelling, intensified by prolonged standing and 
walking and eased by ice and Motrin.  Clinical evaluation of 
the left knee revealed two well-healed surgical incisions.  
The examiner noted that the knee was otherwise normal in 
appearance, without deformity.  He specifically reported that 
there was no swelling, fluid, heat, erythema, tenderness, or 
crepitus.  In addition, he noted that there was no 
subluxation, no contracture, and no laxity or instability.  
Range of motion testing showed that the veteran had extension 
to 0 degrees and flexion to 110 degrees.  It was also 
reported that he arose and stood normally, and that his gait 
had a mild limp to the left.  The diagnosis included status 
post left anterior cruciate reconstruction.  

A November 1994 VA progress note indicated that the veteran 
used a derotation type brace on the left knee. 

In a statement received in July 1995, the veteran asserted 
that his service-connected dermatophytosis and his left knee 
disorder had become worse.  

Records in the claims file indicate that the veteran canceled 
VA examinations in October 1995 and failed to report for VA 
examinations scheduled in November 1995 and February 1996. 

In a statement received in March 1996, the veteran asserted 
that he was having additional problems due to his left knee 
disorder.  In a statement received in January 1997, the 
veteran indicated that his skin rash was becoming worse.

Records show that the veteran failed to report for VA 
examinations of the joints and the skin scheduled in May 
1998.




II.  Legal Analysis

a..  Increased ratings in general

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (known previously as the United 
States Court of Veterans Appeals, prior to March 1, 1999), 
has held that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  See Arms v. West, 12 Vet.App. 188, 200 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Hence, 
VA has a duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.159 (1998).  In this case, the veteran has 
reported dissatisfaction with the initial ratings assigned 
for his service-connected disorders and, similarly, the 
claims are well grounded.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).

Moreover, the Court recently held that there is a distinction 
between an original rating and a claim for an increased 
rating.  Thus, the rule espoused in the Francisco precedent, 
above, may not be applicable in the present case because the 
veteran's claims for service connection and disability 
compensation for his disorders of the left knee and feet have 
been granted effective from the date of his discharge from 
service, and his original claim is still pending on appeal.  
See Fenderson v. West, 12 Vet.App. 119 (1999).  Under the 
Court's holding in the latter case, a veteran may assert that 
his or her condition was more disabling previously than it 
was at a later stage of the appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability.  

The Board has considered whether the veteran was entitled to 
a "staged" rating for either of his service-connected 
disorders, as authorized by the Court in Fenderson.  Upon 
review of the evidence of record, we find that at no time 
since his separation from service have these disorders been 
significantly more disabling than they are at present.  
Therefore, and as discussed below, staged ratings are not 
appropriate for evaluating the disability ratings regarding 
the veteran's left knee and his skin disorder of the feet.

The Board is satisfied that all relevant facts have been 
properly developed in this case.  In-service and post-service 
medical records are associated with the claims file.  While 
the veteran has not been examined in recent years (since 
1994), the Board notes that VA has afforded the veteran 
numerous opportunities to appear for an examination.  The 
veteran, however, has canceled or failed to report for 
examinations scheduled in 1995, 1996, and as recently as May 
1998.  Thus, to whatever extent we may be required to review 
this appeal based upon potentially stale evidence, it is the 
veteran's action that has placed the Board in this situation.

The Court of Appeals for Veterans Claims has repeatedly 
stated that "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwin-ski, 1 
Vet.App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet.App. 480, 483 (1992).  Clearly, therefore, it was 
incumbent upon the veteran to cooperate in any way that would 
facilitate the RO's efforts in developing this claim, to 
include reporting for scheduled medical examinations.  In 
addition, VA is not required to conduct a "fishing 
expedition" to determine whether there might be some 
unspecified information which could possibly support the 
veteran's claim.  See 38 C.F.R. § 3.158; Olson v. Principi, 3 
Vet.App. 480 (1992); Gobber v. Derwinski, 2 Vet.App. 470, 472 
(1992).

Although further evidentiary development might have been 
helpful in the disposition of this appeal, the veteran's 
"virtual disappearance from the process" in failing to 
appear at scheduled VA examinations requires the Board to 
adjudicate the merits of his claim based upon the evidence 
currently of record.  See Wamhoff, supra.  The Board is 
satisfied that the RO has made reasonable (and repeated) 
efforts to provide the veteran with the opportunity to have 
his left knee examined.  Accordingly, the Board concludes 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. §§ 5103(a) and 5107(a).

b.  Left knee disorder

Since the effective date of service connection, the veteran's 
left knee disorder has been manifested by consistent 
complaints of pain and instability with intermittent 
complaints of giving way, locking, numbness, and swelling.  
Objectively, he has consistently demonstrated a range of 
motion which was measured to be between 90 and 110 degrees on 
flexion (with pain noted in June 1992) and 180 degrees on 
extension.  While VA examiners noted that the veteran had a 
mild limp to the left and two well-healed surgical scars, 
they found that his knee was otherwise normal in appearance, 
without deformity.  Specifically, examiners in 1992 and 1994 
found that the left knee did not exhibit any swelling, fluid, 
heat, erythema, tenderness, crepitus, subluxation, 
contracture, laxity, or lateral instability.  X-rays revealed 
mild degenerative joint disease, with a calcified loose body 
seen in the mid-aspect of the knee. 

The Board finds it pertinent that, while the veteran has 
complained of instability and was issued a knee brace, the 
file contains no objective finding of instability.  The June 
1992 diagnosis, which included "some instability" could 
only have been based upon the subjective statement from the 
veteran, since the objective findings on that very 
examination specifically pointed out that "there is no 
lateral instability."  The absence of any left knee 
instability is confirmed by the objective findings on the 
1994 VA examination finding that there was "no subluxation, 
contracture, laxity or instability."

When the veteran was initially granted service connection for 
his left knee disorder in August 1992, the disability due to 
that condition was evaluated at 10 percent under 38 C.F.R. 
§ 4.71, Diagnostic Code (DC) 5010 (for traumatic arthritis).  
The Board notes that arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See DC 5010, referring to DC 5003 (for 
degenerative arthritis).  When, however, limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5010.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For 
the purpose of rating disability from arthritis, the knees 
are considered major joints.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 identify the disability 
ratings appropriate for limitation of motion of the leg.  In 
order for the veteran to receive a compensable rating under 
these codes, flexion would have to be limited to 45 degrees 
or less and extension would have to be limited to 10 degrees 
or more.  Since the veteran has near full range of motion, 
albeit with pain on flexion, a compensable rating under these 
provisions is not in order.  The Board notes however, that, 
in the case of Lichtenfels v. Derwinski, 1 Vet.App. 484 
(1991), the Court held that, when arthritis is established by 
X-ray films, painful motion of a major joint is deemed to be 
limited motion and is entitled to a minimum 10 percent 
rating, per joint, combined under DC 5003 (or in this case DC 
5010), even though there is no actual limitation of motion.

After reviewing all the medical evidence on file, the Board 
finds that, with X-ray evidence of mild degenerative joint 
disease and with consistent records showing a nearly full 
range of motion with some pain on flexion, the appropriate 
rating for the veteran's service-connected arthritis is 10 
percent.  See 38 C.F.R. § 4.71a, DC 5010 and Lichtenfels, 
supra.

The Board has considered the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), where it was held that ratings based 
upon limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, and the effects of pain and other symptoms 
on use, and of flare-ups, must be taken into account in 
rating the disability.  The June 1992 VA examination noted 
that the veteran had full extension with some limitation and 
pain on flexion.  These findings are consistent with the 
slight degree of limitation of motion of the knee, and are 
contemplated by the current 10 percent rating; the examiners 
never indicated any additional loss of function, including 
loss of motion, due to pain or any other symptom. 

The Board notes the RO has also evaluated the veteran's 
service-connected left knee disorder under the hyphenated 
Diagnostic Code 5010-5257.  Under DC 5257, impairment of the 
knee from recurrent subluxation or lateral instability is 
assigned a 10 percent rating if slight, a 20 percent rating 
if moderate, and a 30 percent rating if severe.  We note that 
an opinion of the VA General Counsel has held that a claimant 
who has arthritis and subluxation/instability of a service-
connected knee disability may be rated separately under 
Diagnostic Codes for arthritis and under DC 5257.  VAOPGCPREC 
23-97 (July 1, 1997).  As noted above, however, the file 
contains no objective evidence of instability beyond the 
veteran's subjective complaints.  With no objective medical 
evidence of even slight recurrent subluxation or lateral 
instability, a separate rating under DC 5257 and the General 
Counsel opinion is not called for in this case.  

The Board notes that the veteran's disability has never 
included ankylosis of the knee, dislocation, limitation of 
flexion to 60 degrees or less, limitation of extension to 5 
degrees or more, or nonunion or malunion of the tibia or 
fibula.  Accordingly, higher ratings under Diagnostic Codes 
5256, 5258, or 5260-62 are not applicable.  

With near full range of motion, and X-ray evidence of 
degenerative joint disease and pain on flexion, the Board 
finds that the veteran's service-connected left knee disorder 
has been properly rated as 10 percent disabling since the 
effective date following separation from service.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 and Lichtenfels, supra.  
Though noted in the June 1992 VA examination diagnosis, 
instability was never found on any objective examination.  
Without objective findings of instability or an increased 
degree of limitation of motion, a higher rating under 
Diagnostic Codes 5010 or 5257 is not warranted at any time 
since separation from service.   

b.  Chronic fungus infection of the feet

Since separation from service, the veteran's skin disorder of 
the feet has been manifested by the following: some 
thickening and whitish discoloration of the skin between the 
fourth and fifth toes of both feet, diagnosed as chronic 
fungus infection of the feet (June 1992); itching skin and 
rash on both heels, diagnosed as unknown skin infection 
(September 1992); painful lesions on the feet, assessed as 
rule out sand fleas and dermatitis versus tinea pedis 
(November 1992); itching and blistering of both feet with 
redness, white scaly plaques visible between the fourth and 
fifth toes and erythema on the soles of the feet, assessed as 
tinea pedis (March 1993); complaints of intense itching and 
pain with objective findings including scaling resolved 
vesicles with some excoriation and mild flaking on the soles 
and lateral/medial aspects of the feet, moderate 
flaking/excoriation on the left foot interphalangeal, and 
tenderness on deep palpation of the soles bilaterally, 
assessed as tinea pedis with possible plantar fasciitis 
(August 1993); and scaly patches on the soles of the feet 
diagnosed as tinea pedis versus dyshidrosis (August 1993).

While subsequent statements from the veteran indicate that he 
believes that his skin condition has become worse, the file 
contains no additional medical records and, as discussed 
above, the veteran has not appeared for subsequently 
scheduled VA examinations.  Thus while further evidentiary 
development would possibly have been helpful, the Board is 
required to adjudicate the merits of the veteran's claim 
based on the evidence currently of records.

The veteran's skin disorder has been rated as 10 percent 
disabling since separation from service under 38 C.F.R. 
§ 4.118, DC 7813 (for dermatophytosis).  Under this 
diagnostic code (rated analogous to eczema under DC 7806), a 
noncompensable rating is assigned for a skin disorder 
manifested by slight if any exfoliation, exudation, or 
itching, if on a non-exposed surface or small area; a 10 
percent rating is appropriate when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and a 30 percent rating is warranted if the 
skin disorder is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  

The Board finds that, while the veteran does not have 
exudation or a skin problem involving an exposed surface or 
extensive area, he appears to have met the schedular criteria 
for a rating of 10 percent, since his disability picture 
could more nearly approximate the criteria required for that 
rating.  See 38 C.F.R. § 4.7.    However, since the medical 
evidence gathered since separation from service does not 
indicate that the veteran's skin disorder results in 
exudation, constant itching, extensive lesions, or marked 
disfigurement, an increase to the next higher rating of 30 
percent is not warranted for any time from the effective date 
of service connection.  While the veteran's skin disorder 
includes itching and objective evidence of lesions, these 
symptoms were not shown to the degree necessary for a 30 
percent rating.  As such, the Board finds that the veteran's 
skin disorder is accurately rated as 10 percent disabling, 
from the date of separation from service until the present 
time.





ORDER

1.  Entitlement to a disabilty rating in excess of 10 percent 
for the veteran's service-connected left knee disorder is 
denied.  

2.  Entitlement to a disability rating in excess of 10 
percent for the veteran's service-connected chronic fungus 
infection of the feet is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

